Exhibit 10.1
 
EXECUTION VERSION
 
 
 
NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (the “Agreement”) is made as of the 3rd day of
December, 2013 by and between Xumanii International Holdings Corp., a Nevada
corporation (the “Company”), and Hanover Holdings I, LLC, a New York limited
liability company (the “Investor”).


WHEREAS, the Investor is willing to lend the Company $300,000, which loan is
evidenced by a promissory note, in substantially the form attached hereto as
Exhibit A (the “Note”), which is convertible into shares of the Company’s common
stock, $0.00001 par value (the “Common Stock”), in accordance with the terms of
this Agreement and such Note;
 
WHEREAS, upon the terms and condition stated in the Agreement and pursuant to
Section 4(a)(2) of the 1933 Act (as defined below) and Rule 506 of Regulation D
promulgated thereunder, the Investor wishes to purchase, and the Company wishes
to sell, the Note with the principal amount equal to $450,000 (the shares of
Common Stock issuable upon conversion of the Note, collectively, the
“Conversion Shares”). The Note, together with the Conversion Shares, are
referred to herein as the “Securities” and the offering contemplated hereby is
referred to herein as the “Offering”;


WHEREAS, the parties have agreed that the obligation to repay the Note shall be
an unsecured obligation of the Company; and


WHEREAS, at the Closing (as defined below), the parties hereto shall execute and
deliver a Registration Rights Agreement, in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), pursuant to which the Company
has agreed to  provide certain registration rights with respect to the
Registrable Securities (as defined in the Registration Rights Agreement), under
the 1933 Act (as defined below) and the rules and regulations promulgated
thereunder, and applicable state securities laws.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:


1.             Purchase and Sale of Note. On the Closing Date (as hereinafter
defined), subject to the terms and conditions of this Agreement, the Investor
hereby agrees to purchase, and the Company hereby agrees to sell and issue, a
Note in the principal amount of $450,000 (the “Principal Amount”).


2.             Purchase Price. The purchase price for the Note to be purchased
by the Investor at the Closing shall be $300,000 (the “Purchase Price”). The
Note will be issued with an original issue discount of 33.33%. The Investor
shall pay approximately $0.6666 for each $1.00 of principal amount of the Note
to be purchased at the Closing. At the Closing, the Investor shall fund the
Purchase Price by wire transfer of immediately available funds to the account
specified in writing by the Company prior to the date hereof.


 
 

--------------------------------------------------------------------------------

 
 
3.             The Closing. Subject to the conditions set forth below, the
purchase and sale of the Note shall take place at the offices of Greenberg
Traurig, LLP, The MetLife Building, 200 Park Avenue, New York, New York 10166,
on the date hereof (the “Closing” and the “Closing Date”). At the Closing, the
Company shall deliver to the Investor: (i) this Agreement duly executed by the
Company, (ii) the Note in the Principal Amount duly executed by the Company and
registered in the name of the Investor and (iii) the Registration Rights
Agreement duly executed by the Company. At the Closing, the Investor shall
deliver to the Company (i) this Agreement duly executed by the Investor and (ii)
the Registration Rights Agreement duly executed by the Investor.


4.             Closing Conditions; Certain Covenants.
 
4.1              Conditions to the Inv esto r’s Obligations . The obligation of
the Investor to purchase the Note to be issued to the Investor at the Closing is
subject to the fulfillment, to the Investor’s reasonable satisfaction, prior to
or at the Closing, of each of the following conditions:


(a)              Representations and Warranties. The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects on the date hereof.
 
(b)              Note.  At the Closing, the Company shall have tendered to the
Investor the Note.
 
(c)              Registration Rights Agreement. The Company shall have duly
executed and delivered the Registration Rights Agreement to the Investor.


(d)              No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.


(e)              Proceedings  and  Documents.   All proceedings in connection
with the transactions contemplated hereby and all documents and instruments
incident to such transactions shall be reasonably satisfactory in substance and
form to the Investor, and the Investor shall have received all such counterpart
originals or certified or other copies of such documents as it may reasonably
request.


4.2              Conditions to the Compan y’s Obligations . The obligation of
the Company to sell and issue the Note to the Investor at the Closing is subject
to the fulfillment, to the Company’s reasonable satisfaction, prior to or at the
Closing, of each of the following conditions:


(a)              Representations and Warranties. The representations and
warranties of the Investor contained in this Agreement shall be true and correct
in all material respects on the date hereof.


 
2

--------------------------------------------------------------------------------

 
 
(b)              Purchase Price. At the Closing, the Investor shall have
tendered to the Company the Purchase Price by wire transfer of immediately
available funds to the account specified in writing by the Company prior to the
date hereof.


(c)              Registration Rights Agreement.   The Investor shall have duly
executed and delivered the Registration Rights Agreement to the Company.


(d)              No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.


(e)              Proceedings  and  Documents.   All proceedings in connection
with the transactions contemplated hereby and all documents and instruments
incident to such transactions shall be satisfactory in substance and form to the
Company and the Company shall have received all such counterpart originals or
certified or other copies of such documents as the Company may reasonably
request.


4.3              Securities Law Disclosure; Publicity. The Company shall (a) by
9:00 a.m. (New York City time) on the business day immediately following the
date hereof, issue a press release disclosing the material terms of the
transactions contemplated hereby and (b) issue a Current Report on Form 8-K
disclosing the material terms of the transactions contemplated hereby, and
including the Transaction Documents as exhibits thereto, within the time
required by the 1934 Act. From and after the issuance of such press release, the
Company represents to the Investor that the Company shall have publicly
disclosed all material, non-public information delivered to the Investor by the
Company or any of its subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. The Company shall afford the Investor and its
counsel with a reasonable opportunity to review and comment upon, shall consult
with the Investor and its counsel on the form and substance of, and shall give
due consideration to all such comments from the Investor or its counsel on, any
press release, Commission filing or any other public disclosure made by or on
behalf of the Company relating to the Investor, its purchases hereunder or any
aspect of the Transaction Documents or the transactions contemplated thereby,
prior to the issuance, filing or public disclosure thereof, and the Company
shall not issue, file or publicly disclose any such information to which the
Investor shall object. For the avoidance of doubt, the Company shall not be
required to submit for review any such disclosure contained in periodic reports
filed with the Commission under the Exchange Act if it shall have previously
provided the same disclosure for review in connection with a previous filing.
 
4.4              Legends. The Securities may only be disposed of in compliance
with state and federal securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144 (as defined below), to the Company or to an affiliate of the Investor or in
connection with a pledge, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
1933 Act. The Investor understands that the certificate or other instrument
representing the Note and, the stock certificates representing the Conversion
Shares, except as set forth below, shall bear any legends as required by
applicable state securities or “Blue Sky” laws in addition to a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):


 
3

--------------------------------------------------------------------------------

 
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.


The Company shall use its reasonable best efforts to cause its transfer agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), unless otherwise required by state securities
or “blue sky” laws, at such time as (i) such Securities are registered for
resale under the 1933 Act, (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel, in a form
generally acceptable to the Company’s legal counsel, to the effect that such
sale, assignment or transfer of the Securities may be made without registration
under the 1933 Act, or (iii) such holder provides the Company and its legal
counsel with reasonable assurance in writing that the Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A. In furtherance of the
foregoing, the Company agrees that, following the Effective Date or at such time
as such legend is not required pursuant to this Section 4.4, the Company shall,
no later than three Trading Days following the delivery by the Investor to the
Company or the Company’s transfer agent of a certificate representing Conversion
Shares issued with a restrictive legend (such third Trading Day, the “Legend
Removal Date”), either: (A) issue and deliver (or cause to be issued and
delivered) to the Investor a certificate representing such Conversion Shares
that is free from all restrictive and other legends or (B) cause the Company’s
transfer agent to credit the Investor’s or its designee’s account at DTC through
its Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of
Common Stock equal to the number of Conversion Shares represented by the
certificate so delivered by the Investor. If the Company fails on or prior to
the Legend Removal Date to either (i) issue and deliver (or cause to be issued
and delivered) to the Investor a certificate representing the Conversion Shares
that is free from all restrictive and other legends or (ii) cause the Company’s
transfer agent to credit the balance account of the Investor or its designee at
DTC through its Deposit/Withdrawal at Custodian (DWAC) system with a number of
shares of Common Stock equal to the number of Conversion Shares represented by
the certificate delivered by the Investor pursuant hereto, then, in addition to
all other remedies available to the Investor, the Company shall pay in cash to
the Investor on each day after the Legend Removal Date that the issuance or
credit of such shares is not timely effected an amount equal to 2.0% of the
product of (A) the sum of the number of Conversion Shares not issued to the
Investor on a timely basis and to which the Investor is entitled and (B) the
VWAP for the five Trading Day period immediately preceding the Legend Removal
Date. In addition to the foregoing, if the Company fails to so properly deliver
such unlegended certificates or so properly credit the account of the Investor
or its designee at DTC by the Legend Removal Date, and if on or after the Legend
Removal Date the Investor purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Investor of
shares of Common Stock that the Investor anticipated receiving from the Company
without any restrictive legend, then the Company shall, within three Trading
Days after the Investor’s request, pay cash to the Investor in an amount equal
to the Investor’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased, at which point the Company’s
obligation to deliver a certificate or credit the Investor’s or its designee’s
account at DTC for such shares of Common Stock shall terminate and such shares
shall be cancelled.
 
 
4

--------------------------------------------------------------------------------

 
 
5.             Representations and Warranties of the Company.     Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to the Investors:


5.1              Organization,  Good  Standing  and  Qualification.     The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a Material Adverse Effect.


5.2              Capitalization and Voting Rights.    The authorized capital
stock of the Company and the shares thereof issued and outstanding were as set
forth in the Public Reports as of the dates reflected therein. All of the
outstanding shares of Common Stock have been duly authorized and validly issued,
and are fully paid and nonassessable. Except as set forth in the Public Reports,
this Agreement and the Registration Rights Agreement, there are no agreements or
arrangements under which the Company is obligated to register the sale of any
securities under the Securities Act. Except as set forth in the Public Reports,
no shares of Common Stock are entitled to preemptive rights and there are no
outstanding debt securities and no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into or exchangeable for, any shares of
capital stock of the Company other than those issued or granted in the ordinary
course of business pursuant to the Company’s equity incentive and/or
compensatory plans or arrangements. Except for customary transfer restrictions
contained in agreements entered into by the Company to sell restricted
securities or as set forth in the Public Reports, the Company is not a party to,
and it has no knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of the Company. Except as set forth in the
Public Reports, the offer and sale of all capital stock, convertible or
exchangeable securities, rights, warrants or options of the Company issued prior
to the Closing Date complied with all applicable federal and state securities
laws, and no stockholder has any right of rescission or damages or any “put” or
similar right with respect thereto that would have a Material Adverse Effect.
Except as set forth in the Public Reports, there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the Note, this Agreement or the Registration Rights Agreement or
the consummation of the transactions described herein or therein.
 
 
5

--------------------------------------------------------------------------------

 
 
5.3              Authorization;  Enforcement.     All corporate action on the
part of the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Note, the
Registration Rights Agreement (the “Transaction Documents”) and the performance
of all obligations of the Company hereunder and thereunder, and the
authorization (or reservation for issuance), sale and issuance of the Note, and
the Common Stock into which the Note is convertible or exercisable, have been
taken on or prior to the date hereof. Each of the Transaction Documents has been
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.


5.4          
   Valid Issuance of the Conversion Shares; Reservation of Shares.    The Note
is duly authorized and, when issued and paid for in accordance with this
Agreement, will be duly and validly issued, fully paid and nonassessable, and
free and clear of all Liens imposed by the Company other than restrictions on
transfer under this Agreement and under applicable state and federal securities
laws. The Conversion Shares when issued and delivered in accordance with the
terms of this Agreement and the Note for the consideration expressed herein and
therein, will be duly and validly issued, fully paid and non-assessable and free
and clear of all Liens imposed by the Company other than restrictions on
transfer under this Agreement and under applicable state and federal securities
laws. The Company has reserved from its duly authorized capital stock a
sufficient number of shares of Common Stock for issuance of the Conversion
Shares.


5.5              Offering.     Subject to the truth and accuracy of the
Investor’s representations set forth in Section 6 of this Agreement, the offer
and issuance of the Note, together with the Conversion Shares, as contemplated
by this Agreement are exempt from the registration requirements of the
Securities Act of 1933, as amended (the “1933 Act”), and the qualification or
registration requirements of state securities laws or other applicable blue sky
laws. Neither the Company nor any authorized agent acting on its behalf will
take any action hereafter that would cause the loss of such exemptions.


5.6              Public Reports. The Company is current in its filing
obligations under the 1934 Act, including without limitation as to its filings
of Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K (collectively, the “Public Reports”). The Public Reports do
not contain any untrue statement of a material fact or omit to state any fact
necessary to make any statement therein not misleading. The financial statements
included within the Public Reports for the fiscal year ended July 31, 2013 and
for each quarterly period thereafter (the “Financial Statements”) have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods indicated and with each
other, except that unaudited Financial Statements may not contain all footnote
required by generally accepted accounting principles. The Financial Statements
fairly present, in all material respects, the financial condition and operating
results of the Company as of the dates, and for the periods, indicated therein,
subject in the case of unaudited Financial Statements to normal year-end audit
adjustments.
 
 
6

--------------------------------------------------------------------------------

 
 
5.7              Compliance With Laws.  The Company has not violated any law or
any governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect on its business and the
Company has not received written notice of any such violation.
 
5.8              Violations. The consummation of the transactions contemplated
by the Transaction Documents and all other documents and instruments required to
be delivered in connection therewith will not result in or constitute any of the
following: (a) a violation of any provision of the certificate of incorporation,
bylaws or other governing documents of the Company; (b) a violation of any
provisions of any applicable law or of any writ or decree of any court or
governmental instrumentality; (c) a default or an event that, with notice or
lapse of time or both, would be a default, breach, or violation of a lease,
license, promissory note, conditional sales contract, commitment, indenture,
mortgage, deed of trust, or other agreement, instrument, or arrangement to which
the Company is a party or by which the Company or its property is bound; (d) an
event that would permit any party to terminate any agreement or to accelerate
the maturity of any indebtedness or other obligation of the Company; or (e) the
creation or imposition of any lien, pledge, option, security agreement, equity,
claim, charge, encumbrance or other restriction or limitation on the capital
stock or on any of the properties or assets of the Company.


5.9              Consents; Waivers.      No consent, waiver, approval or
authority of any nature, or other formal action, by any person, firm or
corporation, or any agency, bureau or department of any government or any
subdivision thereof, not already obtained, is required in connection with the
execution and delivery of the Transaction Documents by the Company or the
consummation by the Company of the transactions provided for herein and therein.


5.10            Sarbanes-Oxley Act. The Company is in compliance with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the Commission thereunder that are effective as of the date
hereof.
 
5.11            Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors in their capacities as such.
 
 
7

--------------------------------------------------------------------------------

 
 
5.12         
   Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the Public
Reports, except as specifically disclosed in a subsequent Public Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one Trading Day prior to the
date that this representation is made.


5.13             Intellectual Property. The Company has, or has rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the Public
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and the Company has
not received a notice (written or otherwise) that any of, the Intellectual
Property Rights has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years from the date of this
Agreement. The Company has not received, since the date of the latest audited
financial statements included within the Public Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


5.14             Registration Rights. Other than the Investor or as set forth in
the Public Reports, no person has any right to cause the Company to effect the
registration under the 1933 Act of any securities of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
5.15             Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that it
believes constitutes or might constitute material, non-public information. The
Company understands and confirms that the Investor will rely on the foregoing
representation in effecting transactions in securities of the Company.   All of
the disclosure furnished by or on behalf of the Company to the Investor
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve  months preceding the date of this Agreement taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading. The Company acknowledges and agrees that the Investor does not
make nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 6 hereof.
 
5.16             No Integrated Offering. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 6, neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the 1933 Act which would require the registration of any
such securities under the 1933 Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.


5.17             Seniority. As of the Closing Date, no Indebtedness or other
claim against the Company is senior to the Note in right of payment, whether
with respect to interest or upon liquidation or dissolution, or otherwise, other
than indebtedness secured by purchase money security interests (which is senior
only as to underlying assets covered thereby) and capital lease obligations
(which is senior only as to the property covered thereby).


5.18             Bankruptcy Status; Indebtedness. The Company has no current
intention or expectation to file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date. Schedule 5.18 sets forth as of the date hereof all outstanding
secured and unsecured Indebtedness (as defined below) of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For the
purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $100,000 (other than trade accounts
payable incurred in the ordinary course of business), (y) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of $100,000 due under leases required to be
capitalized in accordance with GAAP. The Company is not in default with respect
to any Indebtedness.


5.19             Regulation M Compliance. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
5.20            No Disqualification Events. None of the Company,anyofits
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person”) is subject
to any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the 1933 Act.
The Company has exercised reasonable care to determine whether any Issuer
Covered Person is subject to a Disqualification Event.


6.             Representations and Warranties of the Investor.  The Investor
hereby represents, warrants and covenants that:


6.1              Authorization. The Investor has full power and authority to
enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and has taken all action
necessary to authorize the execution and delivery of this Agreement and the
Registration Rights Agreement, the performance of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby.


6.2              No Public Sale or Distribution. The Investor is (i) acquiring
the Note and (ii) upon conversion of the Note will acquire the Conversion Shares
for its own account, not as a nominee or agent, and not with a view towards, or
for resale in connection with, the public sale or distribution of any part
thereof, except pursuant to sales registered or exempted under the 1933 Act. The
Investor is acquiring the Securities hereunder in the ordinary course of its
business. The Investor does not presently have any contract, agreement,
undertaking, arrangement or understanding, directly or indirectly, with any
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof (a “Person”) to sell, transfer, pledge, assign or
otherwise distribute any of the Securities.


6.3              Accredited Investor Status; Investment Experience. The Investor
is an “accredited investor” as that term is defined in Rule 501(a) of Regulation
D. The Investor can bear the economic risk of its investment in the Securities,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an investment in the
Securities.


6.4              Reliance on Exemptions. The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
 
10

--------------------------------------------------------------------------------

 
 
6.5              Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Investor. The Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its advisors, if any, or its representatives shall modify, amend or
affect the Investor’s right to rely on the Company’s representations and
warranties contained herein. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
The Investor is relying solely on its own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.


6.6              No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


6.7              Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each Transaction Document to which the Investor
is a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “Blue Sky” laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.


6.8              Organization and Standing. The Investor is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of New York.
 
7.             Use of Proceeds. The Investor acknowledges that the Company will
use the proceeds received from the purchase of the Note for, among other things,
(i) costs and expenses relating to the sale of the Note to the Investor and (ii)
general working capital purposes.


 
11

--------------------------------------------------------------------------------

 
 
8.             Rule  144  Availability;  Public  Information.         At all
times during the period commencing on the six (6) month anniversary of the
Closing Date and ending at such time that all of the Securities can be sold
without the requirement to be in compliance with Rule 144(c)(1) under the 1933
Act and otherwise without restriction or limitation pursuant to Rule 144 under
the 1933 Act, the Company shall use its reasonable best efforts to ensure the
availability of Rule 144 under the 1933 Act to the Investor with regard to the
Conversion Shares, including compliance with Rule 144(c)(1) under the 1933 Act.
If, (i) at any time during the period commencing from the six (6) month
anniversary of the Closing Date and ending on the first anniversary of the
Closing Date, the Company shall fail for any reason to satisfy the current
public information requirement under Rule 144(c) under the 1933 Act (a
“Public Information Failure”), or (ii) the Company shall fail to take such
action as is reasonably requested by the Investor to enable the Investor to sell
the Conversion Shares pursuant to Rule 144 under the 1933 Act (including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company’s transfer agent as may be
reasonably requested from time to time by the Investor and otherwise fully
cooperate with Investor and Investor’s broker to effect such sale of securities
pursuant to Rule 144 under the 1933 Act), then, in either case, in addition to
the Investor’s other available remedies, the Company shall pay to a Investor, in
cash, as liquidated damages and not as a penalty, by reason of any such delay in
or reduction of its ability to sell the Securities, an amount in cash equal to
two percent (2.0%) of the aggregate Purchase Price of the Investor’s Securities
on the day of a Public Information Failure or Process Failure, as applicable,
and on every thirtieth (30th) day (pro rated for periods totaling less than
thirty days) thereafter until (a) in the case of a Process Failure, the date
such Process Failure is cured, or (b) in the case of a Public Information
Failure, the earlier of (1) the date such Public Information Failure is cured
and (b) such time that such public information is no longer required for the
Investor to transfer the Conversion Shares pursuant to Rule 144 under the 1933
Act. The payments to which the Investor shall be entitled pursuant to this
Section 8 are referred to herein as “Rule 144 Failure Payments.” Rule 144
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Rule 144 Failure Payments are incurred and (ii)
the third (3rd) Trading Day after the event or failure giving rise to the Rule
144 Failure Payments is cured.


9.             Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend the Investor, and its officers, directors, agents,
affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Investor or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any exhibits or schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and the Investor
relating hereto. Notwithstanding anything herein to the contrary, in no event
shall the Company be liable to the Investor (in the aggregate) for more than the
Purchase Price paid by the Investor.


10.           Miscellaneous
 
10.1             Successors and Assigns.  Except as otherwise provided herein,
the terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of the Securities). Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
10.2             Governing Law; Jurisdiction; Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


10.3             Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


10.4             Notices. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to (a) in the case of the Company, to Xumanii International Holdings Corp.,
9550 South Eastern Ave., Suite 253-A86, Las Vegas, Nevada 89123, Telephone
Number: (800) 416-5934, Fax: (866) 467-7940, Attention: Adam Radly, with a copy
(which shall not constitute notice) to
Michael A. Littman, Attorney at Law 7609 Ralston Road, Arvada, CO 80002, or (b)
in the case of the Investor, to Hanover Holdings I, LLC, a New York limited
liability company, c/o Magna Group, 5 Hanover Square, New York, NY 10004,
Telephone Number: (347) 491-4240, Fax: (646) 737-9948, Attention: Marc Manuel,
with a copy (which shall not constitute notice) to Greenberg Traurig, LLP, The
MetLife Building, 200 Park Avenue, New York, New York 10166, Telephone Number
(212) 801-9200, Fax: (212) 801-6400, Attention: Anthony J. Marsico, Esq.


 
13

--------------------------------------------------------------------------------

 
 
10.5             Finder’s Fees. Each party represents that it neither is nor
will be obligated for any finders’ fee or commission in connection with this
transaction. The Company shall indemnify and hold harmless each Investor from
any liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.


10.6             Amendments  and  Waivers.     No provision of this Agreement
may be amended other than by a written instrument signed by both parties hereto.
No provision of this Agreement may be waived other than in a written instrument
signed by the party against whom enforcement of such waiver is sought. No
failure or delay in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercises thereof
or of any other right, power or privilege.


10.7             Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.


10.8             Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.


10.9             Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


10.10           Interpretation.   Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the  inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.


10.11           Remedies.    In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, the
Investor and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
 
14

--------------------------------------------------------------------------------

 
 
10.12           Fees and Expenses.    Each party shall bear its own fees and
expenses related to the transactions contemplated by the Transaction Documents;
provided, however, that the Company shall have paid prior to the Closing by wire
transfer of immediately available funds to an account designated by the
Investor, a non-accountable and non-refundable document
preparation  fee  of  $10,000,  exclusive  of  disbursements  and  out-of-pocket  expenses  (the
“Document Preparation Fee”), in connection with the preparation, negotiation,
execution and delivery of the Transaction Documents and legal due diligence of
the Company. For the avoidance of doubt, the Document Preparation Fee (and any
portion thereof) shall be non- refundable when paid. The Company shall pay all
transfer agent fees (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company and any
conversion or exercise notice delivered by a Investor), stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Investor.


11.            Additional Defined Terms.   In addition to the terms defined
elsewhere in this Agreement, the Note, the following terms have the meanings set
forth in this Section 11:


11.1             “1934 Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
11.2            
“Commission”   means   the   United   States   Securities   and   Exchange
Commission.
 
11.3             “Common Stock Equivalents” means any securities of the Company
or the Subsidiaries which would entitle the holder thereof to acquire at any
time Common Stock, including, without limitation, any Convertible Security,
Option or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


11.4             “Effective Date” means the earliest of the date that (a) the
initial Registration Statement has been declared effective by the Commission,
(b) all of the Registrable Securities have been sold pursuant to Rule 144 or may
be sold pursuant to Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 and
without volume or manner-of-sale restrictions or (c) following the one year
anniversary of the Closing Date provided that a holder of Registrable Securities
is not an Affiliate of the Company, all of the Registrable Securities may be
sold pursuant to an exemption from registration under Section 4(1) of the 1933
Act without volume or manner-of-sale restrictions.


11.5             “Liens” means a lien, charge pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction.


11.6             “Material Adverse Effect” means (i) a material adverse effect
on the legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.


11.7             “Registrable Securities” shall have the meaning set forth in
the Registration Rights Agreement.
 
 
15

--------------------------------------------------------------------------------

 


11.8             “Trading Day” means any day on which the Common Stock is traded
on the Trading Market, provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade on the Trading Market for less than
4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., New York City time) unless such day is
otherwise designated as a Trading Day in writing by the Investor.


11.9             “Trading Market” means any of the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the OTC Bulletin Board, the NASDAQ Global Market, the NASDAQ Global
Select Market, the NASDAQ Capital Market, the New York Stock Exchange, NYSE
Arca, the NYSE MKT, or the OTCQX Marketplace or the OTCQB Marketplace operated
by OTC Markets Group Inc. (or any successor to any of the foregoing).
 
11.10           “VWAP” means the volume weighted average price (the aggregate
sales price of all trades of Common Stock during a Trading Day divided by the
total number of shares of Common Stock traded during such Trading Day) of the
Common Stock during a Trading Day as reported by Bloomberg L.P. using the AQR
function.


[SIGNATURES ON THE FOLLOWING PAGE]
 
 
 
 

 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.


 

 
THE COMPANY
 
XUMANII INTERNATIONAL HOLDINGS
CORP.
 
By:
              [radlysig.jpg]     Name:     Adam Radly     Title:        CEO
     

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
 
 

 
THE INVESTOR:
 
 
HANOVER  HOLDINGS  I,  LLC,  a  New York
limited liability company
         
By:
              [sasonsig.jpg]       Name:     Joshua Sason      
Title:      Founder & CEO          


 
 
                                                                                  


 

--------------------------------------------------------------------------------